978 So.2d 329 (2008)
David and Debra JAMES
v.
Dr. Francis RINAUDO, Jr., a Dental Corporation, and Continental Casualty Company.
No. 2008-CC-0348.
Supreme Court of Louisiana.
April 4, 2008.
In re Continental Casualty Company; Rinaudo, Francis Jr. Dr. A Dental Corporation et al.;Defendants); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 532,816; to the Court of Appeal, First Circuit, No. 2007 CW 2239.
Denied.
KNOLL, J., would grant.